                Case 3:19-cv-01671-BR         Document 68     Filed 03/06/20     Page 1 of 9




      David R. Boyajian, OSB #112582
      Email: dboyajian@schwabe.com
      Kent Roberts, OSB #801010
      Email: ckroberts@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
      Portland, OR 97204
      Telephone: 503.222.9981
      Facsimile: 503.796.2900

      Michael G. Chalos, admitted PHV
      Email: michael.chalos@chaloslaw.com
      CHALOS & CO, P.C.

               Attorneys for Plaintiff,
               Dry Bulk Singapore Pte. Ltd.



                                  IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON

                                            PORTLAND DIVISION


      DRY BULK SINGAPORE PTE. LTD.,
                                                       No. 3:19-CV-01671-BR
                           Plaintiff,
                                                       Admiralty
              vs.

      AMIS INTEGRITY S.A. in personam and              PLAINTIFF DRY BULK SINGAPORE
      M/V AMIS INTEGRITY (IMO 9732412)                 PTE. LTD.’S MOTION FOR STAY AND
      her engines, freights, apparel, appurtenances,   TO MODIFY ORDER EXTENDING TIME
      tackle, etc., in rem.,                           TO POST COUNTERSECURITY

                           Defendants.
                                            LR 7-1 CERTIFICATE

              In compliance with Local Rule 7-1, the parties made a good faith effort through telephone

     conference and then email to discuss whether the Plaintiff’s Motion for Stay and to Modify Order


                                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -    PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S                                        Attorneys at Law
                                                                                      1211 SW 5th Ave., Suite 1900
            MOTION FOR STAY AND TO MOFIDFY ORDER                                          Portland, OR 97204
                                                                                        Telephone: 503.222.9981
            EXTENDING TIME TO POST COUNTERSECURITY                                         Fax: 503.796.2900

     PDX\135224\250826\DBO\27479529.1
                Case 3:19-cv-01671-BR        Document 68        Filed 03/06/20     Page 2 of 9




     Extending Time to Post Countersecurity would be unopposed by Defendants. Despite the good

     faith efforts of counsel, the parties have not been able to resolve this dispute and this motion now

     follows.

                                                  MOTION

           COMES NOW, Plaintiff Dry Bulk Singapore PTE. LTD. (hereinafter “Plaintiff” or “Dry

     Bulk”), by and through undersigned counsel respectfully submits this Motion for Stay and to

     Modify Order Extending Time to Post Countersecurity its Amended Verified Complaint in

     pursuant to Fed. R. Civ. P. 6(b)(1)(A), LR 7, LR 16, and this Court’s inherent equitable authority

     sitting in admiralty. In support thereof, Plaintiff would respectfully show as follows.
                                    PROCEDURAL BACKGROUND

            Plaintiff filed its Verified Complaint in this action on October 17, 2019 naming as

     Defendants Amis Integrity S.A. in personam, and M/V AMIS INTEGRITY in rem (hereinafter

     “the Vessel”) (Dkt.1). Following arrest of the M/V AMIS INTEGRITY, motion filings, and a

     hearing on October 23, 2019, a surety bond in the amount of Two Million Five Hundred Thousand

     ($2,500,000) Dollars to stand as substitute res for Plaintiff’s claims was posted by Defendant.

     (Dkt. 40.1). Upon the posting of the surety bond, the Vessel was released by the Order of this

     Honorable Court (Dkt. 41).       On December 18, 2019, this Honorable Court issued a Case

     Management schedule in the matter. Fact discovery is due to be completed by April 30, 2020.

     (Dkt. 50).

            Following Defendant’s Motion for Counter Security, this Honorable Court issued an Order

     on February 11, 2020 granting the Motion and directing Plaintiff to post security in the amount of

     $350,000 no later than March 12, 2020. (Dkt. 60). Plaintiff has utilized best efforts and attempted

     in good faith to secure the funding to post the counter security ordered by the Court within the

     thirty (30) day deadline, but, for the reasons more fully set forth herein and in the accompanying

     Declaration of Stavros Tsolakis, will not be able to do so by that date. Plaintiff’s efforts are fully


                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2 -   PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S                                            Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
           MOTION FOR STAY AND TO MODIFY ORDER                                               Portland, OR 97204
                                                                                           Telephone: 503.222.9981
           EXTENDING TIME TO POST COUNTERSECURITY                                             Fax: 503.796.2900
                Case 3:19-cv-01671-BR                Document 68          Filed 03/06/20         Page 3 of 9




     set forth in the declaration of Mr. Stavros Tsolakis filed contemporaneously herewith.

                                             FACTUAL BACKGROUND

              Plaintiff is a small company, with only two (2) employees organized and existing under

     the laws of Singapore. Tsolakis Decl., at ¶ 3.                Plaintiff’s business primarily consists of sub-

     chartering vessels from charterers and other disponent owners to carry cargoes to and from various

     destinations world-wide. Id., at ¶ 4. Dry Bulk’s revenue is derived from the difference in what it

     charges third parties to transport the cargo and what it pays for the use of vessel under sub-charter

     agreements. Id. As a result of the wrongful withdrawal of the M/V AMIS INTEGRITY and

     resulting tortious interference by Defendants, Dry Bulk has suffered significant losses in revenue,

     reputation, and good will in the industry. Id., at ¶¶ 5-15; see also Verified Complaint Dkt. 1. Dry

     Bulk has used prior savings to continue to finance operations, but has been unable to generate

     reliable income as a result of fall-out from Defendants’ actions. Tsolakis Decl., at ¶ 16. Simply

     put, Plaintiff has experienced significant financial difficulties as a direct result of Defendants’

     actions which form the basis of this suit and has had to look to outside, third-party sources, for

     funding and financing of the litigation. Id., at ¶ 17.

              Since the receipt of the Court’s Order directing Plaintiff to post counter security, Dry Bulk

     immediately took steps to attempt to provide adequate substitute security. Id., at ¶¶ 18-20.

     International Sureties, 1 i.e. the company through which Defendants posted the vessel release bond,

     is not an option because the bond would require collateralized counter security to be provided to

     the surety in the form of: a) a cash deposit on a dollar-for-dollar basis; b) a strong corporate balance

     sheet; or c) a counter security letter from a P&I (Protection & Indemnity) Underwriter. Id., at ¶¶

     19-20. None of the options are available for Plaintiff here and International Sureties is not able to


     1
      International Sureties is the largest non-contract surety bond office in the United States and has been in the business
     of issuing surety bonds since 1972. The company regularly supplies surety bonds for foreign shipping companies
     seeking to release vessels from arrests/attachment in the United States. See http://www.internationalsureties.com/.
     Last accessed March 6, 2020.



                                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 3 -     PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S                                                        Attorneys at Law
                                                                                                       1211 SW 5th Ave., Suite 1900
             MOTION FOR STAY AND TO MODIFY ORDER                                                           Portland, OR 97204
                                                                                                         Telephone: 503.222.9981
             EXTENDING TIME TO POST COUNTERSECURITY                                                         Fax: 503.796.2900
                Case 3:19-cv-01671-BR              Document 68          Filed 03/06/20         Page 4 of 9




     post a counter security bond for Plaintiff. Id., at ¶ 21. In an attempt to find alternative sources of

     funding for the counter security bond, Plaintiff has inquired with two (2) dozen professional

     litigation funding companies around the world. Id., at ¶¶ 22-23. There are potentially five (5)

     viable companies which are interested in funding the litigation including the obligation to post the

     counter security bond. Id., at ¶¶ 23-26. However, to complete the necessary due diligence and

     fund the collateral for the issuance of a bond, additional time is necessary. Id., at ¶¶ 27-28.

     Accordingly, Plaintiff respectfully requests an extension of the date for posting counter security

     and an amendment of the Court’s Order from March 12, 2020 to April 30, 2020 to allow Dry Bulk

     to make appropriate arrangements to source and fund the counter security ordered by the Court.

     Id., at ¶¶ 28-30.

                                                      ARGUMENT

             The district court has the inherent authority to control its docket and to modify or extend

     deadlines. See Landis v. N. Am. Co., 299 U.S. 248, 254, 57 S. Ct. 163, 81 L. Ed. 153 (1936). As

     part of that inherent authority, is the district court’s discretion to grant an extension of time.

     Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258 (9th Cir. 2010). Pursuant to Local Rule

     16-3, a party my request to modify or extend court-imposed deadline by a showing of good cause,

     “effective use of prior time,” a proposed deadline, and any impact on exiting “deadlines, settings,

     or schedules.” Local Rule 16-3 2; See also Fed. R. Civ. P. 6(b)(1)(A) (permitting extensions of

     time upon a showing of good cause). The primary factor in determining good cause is whether a

     party has shown diligence. Johnson v. Mammoth Recreations, 975 F.2d 604, 609 (9th Cir.

     1992). It is respectfully submitted that Plaintiff has demonstrated diligence and a good faith effort

     to comply with the Court’s deadline for ordering the posting of counter security. See Tsolakis Decl.



     2
       Federal Rule of Civil Procedure Rule 16 grants district courts the power to police their own dockets, including the
     imposition and modification of deadlines. See FRCP 16; see also Johnson v. Mammoth Recreations, 975 F.2d 604,
     608 (9th Cir. 1992) (confirming that the trial court’s case management schedule may be modified by the court prior
     to the final pretrial conference upon a showing of good cause)(citing Fed. R. Civ. P. Rule 16(b)(4)).

                                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
Page 4 -    PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S                                                      Attorneys at Law
                                                                                                    1211 SW 5th Ave., Suite 1900
            MOTION FOR STAY AND TO MODIFY ORDER                                                         Portland, OR 97204
                                                                                                      Telephone: 503.222.9981
            EXTENDING TIME TO POST COUNTERSECURITY                                                       Fax: 503.796.2900
               Case 3:19-cv-01671-BR         Document 68       Filed 03/06/20      Page 5 of 9




     The pending motion is not for the purposes of delay, but sought in good faith and timely brought

     before the expiration of the current deadline.

             A.     Request for Stay Pending Resolution of Motion

             Plaintiff respectfully requests that the Court exercise its inherent power to control its own

     docket and enter a stay of the Order to Post Counter Security until resolution of the pending motion

     for extension of time. Xenon Pictures, Inc., supra. The Court’s Order was issued approximately

     twenty-four (24) days ago and the deadline has not yet passed. (Dkt. 60). Plaintiff has been

     diligent in attempting to source funding for the counter security ordered to be posted, but has not

     yet been able to do so. Tsolakis Decl., supra. A requirement for obtaining a modification or

     extension of time is to demonstrate diligence by the party seeking the extension, which itself takes

     time. Id. Accordingly, Plaintiff has brought this motion only as a last resort due to an inability to

     post the counter security by the March 12, 2020 deadline. Plaintiff respectfully requests that this

     Honorable Court stay the Order until the motion has been fully considered and ruled upon by the

     Court. Plaintiff further submits that this Court has the authority to issue an expedited briefing

     schedule (as was done recently with Plaintiff’s Motion for Leave to Amend Complaint), to resolve

     this matter.

             B.     Request to Modify Order and Extend Deadline to Post Counter Security

            As set forth in detail in the declaration of Stavros Tsolakis, Plaintiff is unable to post

     counter security within the March 12, 2020 deadline imposed by the Court. See Tsolakis

     Declaration ¶¶ 1-30.    As such, Plaintiff seeks a modest extension of time to post the counter

     security to April 30, 2020 in order to obtain the third-party sourcing of funding for the counter

     security ordered by the Court. See Safeco Ins. Co. of Am. v. M.E.S., Inc., 2010 U.S. Dist. LEXIS

     137507, Case No. 09-cv-3312 at * 17 (E.D.N.Y. Dec. 30, 2010) (granting defendants an extension

     of time to post $800,000 where Defendant was waiting on accounts receivable to be able to fund

     same). Plaintiff has no ability to post the counter security on or before March 12, 2020 and is not

     able to obtain a surety bond or other form of substitute security within the current deadline set by

                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 5 -    PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S                                          Attorneys at Law
                                                                                        1211 SW 5th Ave., Suite 1900
            MOTION FOR STAY AND TO MODIFY ORDER                                             Portland, OR 97204
                                                                                          Telephone: 503.222.9981
            EXTENDING TIME TO POST COUNTERSECURITY                                           Fax: 503.796.2900
               Case 3:19-cv-01671-BR           Document 68       Filed 03/06/20      Page 6 of 9




     the Court. Tsolakis Decl., at ¶¶ 18-30.

            Other courts in this District have regularly granted requests for extensions of time at

     various stages of litigation upon a showing of good cause and the exercise of diligence. See

     Peterson v. Mickles, Case No. 3:17-cv-01702, 2020 U.S. Dist. LEXIS 6100, at*6-8 (Jan. 14, 2020)

     (extending plaintiff’s time to file untimely declaration to plaintiff’s cross-motion for summary

     judgment and noting that there is a “strong policy of resolving issues on their merits”); Bogle v.

     Clackamas Cnty., Case No. 3:15-cv-00013, 2016 U.S. Dist. LEXIS 71166, at * 13 (D. Or. June 1,

     2016) (granting plaintiff’s motion to filed second amended complaint and to extend discovery

     deadlines); Story v. Midland Funding LLC, Case No. 3:15-cv-0194, 2016 U.S. Dist. LEXIS

     139781, at *13 (D. Or. Oct. 7, 2016) (granting plaintiff’s request for an extension of time for leave

     to file an amended complaint). Accordingly, it is respectfully submitted that good cause has been

     demonstrated for the extension of time sought herein.

            C.      The Extension will Not Prejudice Defendants

            Defendant’s application for counter security was premised solely on the argument that it

     was entitled to security for its counterclaim for wrongful arrest. See Dkt. 48. That counterclaim

     remains pending before this Court. The extension of time to post countersecurity will not cause

     undue delay to the resolution of the substantive merits of the case or discovery in this action, all

     of which remains ongoing through April 30, 2020.

            D.      Rule E(7) Counsels in Favor of Granting the Extension

            While the Court has exercised its discretion to require counter security pursuant to Rule

     E(7) in this case, it is respectfully submitted that the “purpose of Rule E(7) is … not to inhibit the

     plaintiff’s prosecution of its suit as a maritime lienholder.” Expert Diesel, Inc. v. The Yacht "Fishin'

     Fool", 627 F.Supp. 432, 433 (S.D.Fla.1986); see also Carriers v. Am. Metals Trading, 742

     F.Supp.2d 486 (S.D.N.Y., 2010) (citing Result Shipping Co., Ltd. v. Ferruzzi Trading USA, Inc.,

     56 F.3d 394, 399 (2d Cir.1995). ([Rule E(7)a] is not intended to impose costs that might prevent a

     plaintiff from bringing suit.); Midland Funding LLC, 2016 U.S. Dist. LEXIS 139781, at *13

                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 6 -    PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S                                            Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
            MOTION FOR STAY AND TO MODIFY ORDER                                               Portland, OR 97204
                                                                                            Telephone: 503.222.9981
            EXTENDING TIME TO POST COUNTERSECURITY                                             Fax: 503.796.2900
               Case 3:19-cv-01671-BR           Document 68        Filed 03/06/20      Page 7 of 9




     (noting that there is a “strong policy of resolving issues on their merits”). Plaintiff has no ability

     to post counter security by March 12, 2020, however, admiralty courts which have reviewed this

     issue have made clear that even where counter security is ordered, it should not be permitted to be

     used by the Defendant as a bludgeon to Plaintiff’s proper lien claim on the merits. Accordingly,

     it is respectfully submitted that Plaintiff has demonstrated good cause for the extension, there is

     no prejudice to Defendants, this Court can and should exercise its inherent authority to modify the

     Order and extend the deadline to post counter security to April 30, 2020.

             E.      This Court Should Exercise its Equitable Authority to Extend the Deadline

             The Supreme Court has recognized, “equity is no stranger in admiralty; admiralty courts

     are, indeed, authorized to grant equitable relief.” Vaughan v. Atkinson, 369 U.S. 527, 530 (1962);

     see also Thorman v. Am. Seafoods Co., 421 F.3d 1090, 1094 (9th Cir. 2005); Lewis v. S. S. Baune,

     534 F.2d 1115, 1120 (5th Cir. 1976). In Swift & Co., the Supreme Court stated that it “find[s] no

     restriction upon admiralty by chancery so unrelenting as to bar the grant of any equitable relief

     even when that relief is subsidiary to issues wholly within admiralty jurisdiction.” Swift & Co. v.

     Compania Caribe, 339 U.S. 684, 691-692 (1950). This equity principle was also articulated in

     Greenwich Marine, Inc. v. S.S. Alexandria, 339 F.2d 901, 905 (2d Cir. 1965) (“[t]he inherent power

     to adapt an admiralty rule to the equities of a particular situation is entrusted to the sound discretion

     of the district court sitting as an admiralty judge, and not to the circuit judges sitting in

     review.”);The LAKE PACHUTA, 56 F.2d 627, 629 (S.D.N.Y 1930), aff’d 60 F.2d 876 (2d Cir.

     1932) (“courts of admiralty act as courts of equity and according to what is just and right.”). It is

     respectfully submitted that Plaintiff has demonstrated its good faith efforts and diligence to comply

     with the Court’s Order, but will not be able to comply with the March 12, 2020 deadline.

     Accordingly, Plaintiff requests that this Court exercise its equitable authority as a Court sitting in

     Admiralty to extend the deadline to April 30, 2020 to post counter security.

     ///

     ///

                                                                                       SCHWABE, WILLIAMSON & WYATT, P.C.
Page 7 -    PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S                                             Attorneys at Law
                                                                                           1211 SW 5th Ave., Suite 1900
            MOTION FOR STAY AND TO MODIFY ORDER                                                Portland, OR 97204
                                                                                             Telephone: 503.222.9981
            EXTENDING TIME TO POST COUNTERSECURITY                                              Fax: 503.796.2900
               Case 3:19-cv-01671-BR           Document 68        Filed 03/06/20     Page 8 of 9




                                                CONCLUSION

             WHEREFORE, for the reasons more fully stated above, Plaintiff respectfully requests that
     this Honorable Court enter an order pursuant to Fed. R. Civ. P. 6(b)(1)(A), LR 7, LR 16, and this

     Court’s inherent equitable authority sitting in admiralty, granting Dry Bulk Singapore PTE. LTD.’s
     Motion for Motion for Stay and to Modify Order Extending Time to Post Countersecurity to April

     30, 2020, and for such other and just relief as Plaintiff may be entitled to.

     DATED:          March 6, 2020                    Respectfully submitted,

                                                      SCHWABE, WILLIAMSON & WYATT, P.C.



                                                      By:      s/David R. Boyajian
                                                              David R. Boyajian, OSB #112582
                                                              dboyajian@schwabe.com
                                                              Kent Roberts, OSB #801010
                                                              ckroberts@schwabe.com
                                                              1211 SW 5th Ave., Suite 1900
                                                              Portland, OR 97204
                                                              Telephone: 503.222.9981
                                                              Facsimile: 503.796.2900



                                                      CHALOS & CO, P.C.

                                                      By:     s/ Michael G. Chalos
                                                              Michael G. Chalos, admitted PHV
                                                              Email: michael.chalos@chaloslaw.com
                                                              CHALOS & CO, P.C.
                                                              55 Hamilton Ave.
                                                              Oyster Bay, NY 11771
                                                              Telephone: 516.584.2062
                                                              Facsimile: 516.750. 9051

                                                              Attorneys for Plaintiff,
                                                              Dry Bulk Singapore PTE. LTD.




                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 8 -    PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S                                            Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
            MOTION FOR STAY AND TO MODIFY ORDER                                               Portland, OR 97204
                                                                                            Telephone: 503.222.9981
            EXTENDING TIME TO POST COUNTERSECURITY                                             Fax: 503.796.2900
                Case 3:19-cv-01671-BR        Document 68       Filed 03/06/20     Page 9 of 9




                                        CERTIFICATE OF SERVICE
              I hereby certify that on March 6, 2020, I electronically filed the foregoing with the Clerk

     of the Court using the CM/ECF system, which will send notification of such filing to all associated

     counsel.


                                                   BY:     s/ David R. Boyajian
                                                           David R. Boyajian, OSB #112582




                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -    CERTIFICATE OF SERVICE                                                           Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
                                                                                           Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
     PDX\135224\250826\DBO\27479529.1
